Citation Nr: 1443883	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  13-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for a dental disability, manifested by clicking and deviation of the jaw.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from January 1962 to January 1964.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the RO.  

In April 2014, during the course of the appeal, the appellant had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  The video conference transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the appellant's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

During his video conference, the appellant raised contentions to the effect that service connection was warranted for tinnitus.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2013).  It is referred to the RO, however, for appropriate action.



FINDINGS OF FACT

1.  A chronic, identifiable hearing loss disability was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

2.  The presence of a chronic, identifiable dental disorder, manifested by clicking and deviation of the jaw, has not been established.  


CONCLUSIONS OF LAW

1.  A bilateral sensorineural hearing loss disability was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  The claimed dental disability, claimed as clicking and deviation of the jaw, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of his claims of entitlement to service connection for a hearing loss disability and for a dental disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In September 2009, the VA received the appellant's claims.  Thereafter, the VA notified him of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  The VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the appellant, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  The VA obtained or ensured the presence of the appellant's service treatment records; records reflecting his VA treatment from January 1982 through February 2013; a bill for services rendered by D. R. T., DDS, in May 2012; and the transcript of the appellant's April 2014 video conference.  

In January and October 1964, January 1969, March, September, and November 2010, January 2012, and June 2013, the VA examined the appellant, in part, to determine the nature and etiology of any hearing loss disability or dental disorder found to be present.  The VA examination reports show that generally, the examiners reviewed the appellant's medical history, interviewed and examined the appellant, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


Analysis

Initially, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

For certain organic neurologic disabilities, such as a sensorineural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition to the foregoing, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Hearing Loss Disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); 38 C.F.R. § 3.303(d); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).
During his April 2014 video conference, the appellant testified that he had a bilateral hearing loss disability in part to a head injury sustained during a karate match in service and in part due to the acoustic trauma caused by small arms weapons fire.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the claim will be denied.  

The appellant is competent to give testimony about what he experienced during and since the conclusion of his service.  For example, he is competent to report that he started to have difficulty hearing and that it had gotten worse since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra. 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Although the appellant argues that his current bilateral hearing loss disability is due to noise exposure or a head injury in the service, the question of whether a current hearing loss disability may be related to such exposure involves a medical issue. The question of etiology may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316. Further, the probative medical evidence shows that the appellant does not have a hearing loss as the result of noise exposure in the service.  His lay assertion has been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77  . 

A review of the appellant's service treatment records, including the reports of his November 1961 service entrance examination and his November 1963 separation examination, is negative for any complaints or clinical findings of a hearing loss disability in either ear.  In April 1963, the appellant reported right ear pain with popping on opening and closing his mouth.  He claimed that a friend had grabbed him around the head, after which he felt a pop in his right ear.  There was moderate inflammation of the ear canal and a suspicion of a perforated ear drum.  However, during a follow-up examination, a perforated eardrum was not demonstrated.  

During his service in October 1963, the appellant was injured in a karate match and sustained fractures of the medial wall of the left maxilla, as well as the nasal bones and infraorbital region.  Despite that injury, there were no findings of any associated hearing loss disability.  During his service separation examination the following month, he demonstrated the following puretone thresholds at the indicated hertz levels:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
10 (20)
No report (NR)
-5 (0)
LEFT
10 (25)
0 (10)
5 (15)
NR
0 (5)

Speech audiometry was not performed.  

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

During VA treatment in December 1996, almost 33 years after service, the appellant complained of decreased hearing acuity.  His tympanic membranes were intact.  

A bilateral sensorineural hearing loss was first diagnosed during VA treatment in February 2003, when the appellant was evaluated for hearing aids.  

The normal medical findings at the time of the appellant's separation from the service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

In November 2010, the appellant was examined by the VA to determine the nature and etiology of any hearing loss disability found to be present.  The examiner confirmed the presence of a bilateral sensorineural hearing loss for VA purposes.  However, she found it less likely than not that it was related to any incident in service.  She noted the appellant's report that his hearing loss disability had started 6 or 7 years earlier.  She also noted that following service, the appellant had sustained significant noise exposure as a machinist.  When combined with the finding of normal hearing at the time of the appellant's separation from the service, the examiner found the evidence against the appellant's claim.  

Given the foregoing discussion, the Board finds that the appellant did not demonstrate a hearing loss disability in service.  In addition, there is no nexus between his current hearing loss disability and service.  As such, he does not meet the criteria for service connection.  Accordingly, service connection for a hearing loss disability is not warranted, and the appeal is denied.

The Dental Disability

The appellant contends that he has a dental disability, manifested primarily by clicking and deviation of his jaw.  He states that his jaw was injured in the service, during the karate match in October 1963.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The appellant's service treatment records, including the reports of his service entrance and separation examinations are negative for any complaints or clinical findings of a dental disability.  In April 1963, the appellant reported right ear pain with popping on opening and closing his mouth.  He claimed that a friend had grabbed him around the head, after which he felt a pop in his right ear.  However, no chronic, residual dental disability was denied.  

Although the appellant did sustain fractures of the medial wall of the left maxilla, nasal bones and infraorbital region in October 1963, there were no findings of any dental involvement, including any involvement of the jaw.  

After service in January and October 1964 and January 1969, the appellant was examined by the VA to determine the nature and etiology of any residuals of his October 1963 injury.  While the examiners noted the presence of healed fractures, there was no evidence of any associated dental disorder.  

Since January 1982, the appellant has received a significant amount of dental treatment from the VA, primarily for cavities, crowns, gingivitis, and restoration of fillings.  Yet those reports are similarly negative for any evidence of a chronic, identifiable dental disorder associated with his October 1963 injury.  

During a November 2010 VA dental examination, the appellant's jaw clicked upon opening.  However, lateral excursions were within normal limits, and he did not complain of any pain or loss of function.  Although there was mild bone loss on the appellant's mandible and maxilla, the examiner noted that such loss was unrelated to the appellant's claim.  The examiner noted that the clicking could be from the left facial trauma in 1963, but he did not identify any chronic residual disorder.  As noted above, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Therefore, in January 2012, the appellant was reexamined by the VA.  

The VA examiner noted the appellant's complaints of a shifting bite and difficulty hearing out of his left ear while chewing.  He did not report associated pain, but did report the presence of pressure on the left side of his head.  The VA examiner noted that the appellant's current complaints of clicking involved his temporomandibular joint, rather than the zygoma (cheek bone).  She also noted that he did not sustain a jaw fracture or any involvement of the temporomandibular joint in the service.  In addition, she found no current evidence of any injury to the temporomandibular joint.  Indeed, she did not diagnose a chronic, identifiable dental disorder, including a disorder manifested by clicking of the jaw.  For these reasons, the examiner found it less likely than not the appellant's complaints were related to his zygoma fracture in the service.  

Absent evidence of a chronic, identifiable dental disorder in service or of a current identifiable dental disorder related to service, the appellant does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and the appeal is denied.   

Additional Considerations

In arriving at these decisions, the Board notes that the appellant did not file his claims of entitlement to service connection for a hearing loss disability and for a dental disability until September 2009.  Had he experienced a hearing loss disability or dental disability in the service, it is reasonable to expect that he would have filed an earlier claim.  He certainly knew how to do so.  In January 1964, days after his separation from the service, he filed a successful claim of entitlement to service connection for the residuals of a left maxillary fracture.  That he did not file a claim for service connection for a hearing loss disability or a dental disability until 35 years later further militates against his claim.  

Also, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the appellant's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Entitlement to service connection for a hearing loss disability is denied.

Entitlement to service connection for a dental disability, claimed as clicking and deviation of the jaw, is denied.  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


